Case: 15-30733      Document: 00513848949         Page: 1    Date Filed: 01/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-30733                                FILED
                                  Summary Calendar                        January 25, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


DEMOND JERED FOBBS,

                                                 Petitioner–Appellant,

versus

C. MAIORANA, Warden, Federal Correctional Institution Oakdale,

                                                 Respondent–Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-1111




Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       Demond Fobbs, federal prisoner # 11898-035, moves for leave to proceed



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30733     Document: 00513848949     Page: 2   Date Filed: 01/25/2017


                                  No. 15-30733

in forma pauperis (“IFP”) to appeal the dismissal of his 28 U.S.C. § 2241 peti-
tion, in which he challenged his sentence as a career offender for conspiracy to
distribute cocaine base. A movant seeking leave to proceed IFP on appeal must
demonstrate that he is a pauper and that he will raise a nonfrivolous issue.
See 28 U.S.C. § 1915(a)(1).); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

      In his motion, Fobbs challenges the district court’s dismissal, for want of
jurisdiction, of his § 2241 petition for writ of habeas corpus. As noted by the
district court, Fobbs’s claims amount to a challenge to his sentence, and he has
not met the burden of showing that the 28 U.S.C. § 2255 remedy is inadequate
or ineffective as required by, e.g., Reyes-Requena v. United States, 243 F.3d
893, 904 (5th Cir. 2001). The district court did not err in dismissing the § 2241
petition. See § 2255(e). Accordingly, the motion for leave to proceed IFP and
all outstanding motions are DENIED, and the appeal is DISMISSED as
frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); see also 5TH
CIR. R. 42.2.




                                        2